THE THIRTEENTH COURT OF APPEALS

                                   13-13-00110-CR


                               PEDRO DIAZ SANTOS
                                       v.
                               THE STATE OF TEXAS


                                 On Appeal from the
                    County Court at Law of Aransas County, Texas
                              Trial Cause No. 25977


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court for a new trial on punishment.       The Court orders the

judgment of the trial court REVERSED and REMANDED for a new trial on punishment.

      We further order this decision certified below for observance.

November 21, 2013